             Case 1:20-cv-05593-RA Document 138 Filed 01/28/21 Page 1 of 2




Michael J. Willemin
mwillemin@wigdorlaw.com


January 28, 2021

VIA ECF

The Honorable Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Eckhart v. Fox News Network, LLC, et al.; Civ. Case No. 1:20-cv-5593 (RA)

Dear Judge Abrams:

We represent Plaintiff Jennifer Eckhart in the above-referenced matter, and we write to respectfully
request that the Court lift the temporary stay on discovery that was entered during the August 28,
2020 conference in this case. Specifically, now that both Defendants’ motions to dismiss are fully
briefed, Plaintiff respectfully requests that the parties be permitted to proceed with discovery in this
matter.

During the August 28, 2020 conference, the Court entered a temporary stay of discovery in this
case pending Plaintiff’s Amended Complaint and Defendants’ motions to dismiss. In response to
Defendant Henry’s request that discovery be permitted to proceed, Your Honor explained:

               I fully appreciate his desire to move this case along as soon as
               possible, and I'll commit to you that I'll try and move this case
               along as quickly as I can as well, but I really don't think that makes
               sense. I think it makes more sense to get the amended complaints
               and see where we are. As I said, what I am flexible about is when
               we meet again. If we meet again after I get the responsive
               pleadings, which probably makes more sense because one of the
               factors that plays into a request for a stay is, you know, the
               strength of the dispositive motions, so I think, frankly, I'll be in a
               better position to assess that after I receive the motions.

See August 28, 2020 Conference Transcript at p. 19.

Now, in light of the fact that Defendants’ motions have been briefed, Plaintiff respectfully requests
the stay of discovery be lifted to allow the parties to continue to litigate this case. We have
           Case 1:20-cv-05593-RA Document 138 Filed 01/28/21 Page 2 of 2



                                                                   The Honorable Ronnie Abrams
                                                                               January 28, 2021
                                                                                         Page 2


consulted with Defendants in this matter and Defendant Henry has stated that he consents to
document discovery proceeding but objects to depositions proceeding before a decision on the
pending motions to dismiss. Plaintiff has no objection to this proposal but reserves her right to
renew her application to allow depositions to move forward after document discovery is completed.
Defendant Fox News has stated that it objects to any discovery taking place in this case.

We thank Your Honor for the Court’s consideration and attention to this matter.

Respectfully submitted,


Michael J. Willemin
